Title: To Benjamin Franklin from Jane Mecom, 16 August 1784
From: Mecom, Jane
To: Franklin, Benjamin


				
					Dear Brother
					Boston August 16th 1784
				
				It is my Duty as well as Inclination to Inform you much oftner than I have done of my Situation and Afairs, I acknolidg I have Suffered very Trifling circumstances to cause me to Neglect it for the Time; you are the only Person in the world I wish to know all my Transactions an the motives to them as such a Friend as my Dear Brother would Subject me to the Least Inconvenancy but you Long ago convinc’d me that there is many things Proper to convers with a Friend about that is not Proper to write.—
				You will undoubtedly think it Strange I have not Sooner Informed about the goods you Expected cousen Williams brought me from England, and I have all along Intended it; but was Flatered with the Expectaion of your coming Home & it was Likely

you were on your Pasage; and I commonly find my Self in a fraim so unsuetable to write to you that I am too Apt to Neglect it. After Mr Williams was gone I recd your Leter Informing me of the bill you had sent me, I then Aplied to Mrs Williams & recved a Note of hand for it Jointly with her Son. And when Mr Williams Returned I was at Rhoad Island and recved a Leter from Him Informing me that you had Desiered Him (by Leter a few days before he Sailed for Home) to Lay out that money in goods for me, that He wrot you in Ansure that He Soposed milenary would be as Suitable as any, that he had Plenty of such Goods on board, which I might have, He accordingly wrot me He had a trunk of Gauzes & I beleve some other things, which I might have if I chose it, or the money, or I might Lett it Remain in His hands on Intrest; the Later Prosal I Prefered as I found my Self not in a capacity for Traiding, and if I had those goods were such a glutt thay would not fetch the Sterling cost, and I did not think my Self obliged to take them as he had no Reference to me when He Purchased them, I must have been Beholden to Him to have Sould them for me which was what He found he could not do for Himself.—
				As to the Last Bill you sent me the Death of our Dear & Ever to be Lamented Dr Cooper has caused the Payment to be Postpone’d tho I am Tould it is Saif that it Shall be Paid but not till a year after His Death, as that is acording to Law, and I Dont find thay are likely to alow any Intrest on it but I think that among Debts of Honour this Stands Higest as it was money Paid out of your Pocket for which you had no consideration

but to oblige a Friend, they do not Apear very Generous as the Executor wants Mr Williams to take the young Gentlemans fathers obligation for the money who is a Bankrupt and a vagabond but I Leve all to Mr Williams who I hope will be Able to do us Justice.
				Dear Brother thus far I had wrote Intending to finish & send it when I had opertunity. I have now rec’d your kind leter of June 17 which I thank you for & am glad you Aprove of my comeing into the house, Apearences are So much against me you must think me very ungratfull and I am Shure it is Foreign from my Hart. I think there is not an Hour when I am awaik that I dont think on you with gratitude, it gives me Pain to See you Put an Emphasis on the words this year. I think Some of my Leters must have been Lost or you must have had Some from me Late in the Last year but Indeed I am very forgitfull Grown, I have had a grat deal of Sicknes my Self and Luckily Imploid the critical minute to Remove to Boston and almost as Soon as we got hear my Daughter was taken Sick and keept her chamber & allmost her bed for three months was very weak and Poorly a long time affter and is far from being well now. Such circumstances has keept my mind always Discomposed but still hopeing to feel a more Suetable disposition to morrow & to morow.— I did write to you about Six weeks ago but it was in a grat hurry on a Sunday betwen meetings as the Ship was Just going to Sail but for my Life I can’t Remember who it went by.
				It gives me some comfort to hear you Injoy your Self So well under that Grevous Disorder. I feared it was wors with you but I know your Admireable Patience dictates your Pen and makes you use the Softest terms your case will admit of. O I know too much of the Anguish you must Suffer not to feal a

constant Anxiety for you and think your case hard—very hard oh that there was any hopes of Releaf but from Cutting which I Sopose at your Age you have no thoughts of Submiting to. May God continue your Patience & not premit the Pains to Increace.—
				Mr Collas was in no Busines for a long time. He thought if he could git into Boston to Live he Shuld be more likely to obtain Some which he did in about a month after we got hear & went Down to Portt Rosway & has been coasting there Ever Since carring Lumber.—
				The House is Pleasant for Light and Air haveing a large opening back & forward (as nobody has bulded near it Since you Saw it) and is very convenant for our Small Famely which consists of my Son & Daughter and Jenny Mecom won of my Son Benjamin’s Daughters and my Self for Some months past but three of us. It is far from the few Relations & Acquaintance I have in Town but I Remember your Sentemments are that walking is a most Healthfull Exercise and I practice it when I am able many times when I am offered a Chase but am So weak I make but a Pooor figure in the Street.
				You dont Say a word of coming home now are we never to See you more your Friends there & hear will be cuttin out work for you to keep you there if you Dont Force your Self away. My Daughter & Grandaughter Send there Duty & be Asured I am as Ever with the gratest Reason your Gratefull and Affectionat Sister
				
					
						Jane Mecom
					
				
			 
				Addressed: the Honble. Benjamin Franklin Esqr / Passy / In / France
			